MCDONALD, J.,
concurring. I concur with the result and the reasoning of the majority. I should only add that, should there be no discovery bar to the admission of the evidence at the retrial, evidence of the collective knowledge of an employer’s supervisory personnel should be admissible as to the existence of reasonable suspicion. In this case, there was evidence that Pfizer knew of the plaintiffs earlier use of cocaine while in its employ.
*619As the majority notes, we have equated our statute’s protections with the protections under the fourth amendment to the United States constitution. Fourth amendment law recognizes that the collective knowledge of the police determines probable cause. See Whiteley v. Warden, 401 U.S. 560, 568, 91 S. Ct. 1031, 28 L. Ed. 2d 306 (1971); see 2 W. LaFave, Search and Seizure (3d Ed. 1996) § 3.5 (b), p. 259 n.46. “Reasonable suspicion is a lesser standard [for belief] than probable cause.” Wrightsell v. Chicago, 678 F. Sup. 727, 732 (N.D. Ill. 1988); Smith v. White, 666 F. Sup. 1085, 1089 (E.D. Tenn. 1987). The collective knowledge of the employer should determine reasonable suspicion for the drug testing.